Case 6:17-cv-00533-JDK-JDL Document 39 Filed 10/02/20 Page 1 of 2 PageID #: 386




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 JERRY LAZA, MICHELLE                    CHOW,          §
 TRUSTEE;                                               §
                                                        §   CIVIL ACTION NO. 6:17-CV-00533-JDK
                                                        §
                 Plaintiffs,                            §
                                                        §
 v.                                                     §
                                                        §
 CITY OF PALESTINE, TEXAS, MIKE                         §
 ALEXANDER, JOHN OR JANE DOES 1-                        §
 9,

                 Defendants.

                                                ORDER
         Trustee, Michelle Chow, has filed a status report indicating that the Trustee has abandoned

 the bankruptcy estate’s interest in the instant action. (Doc. No. 38.) The abandonment of the

 property interest in this action was approved by the bankruptcy court on September 30, 2020. (Doc.

 No. 38-1.) As such, the Trustee wishes to be removed from further pleadings in this matter. (Doc.

 No. 38.)

         Given the abandonment of this action by the Trustee, the Court ORDERS the Clerk to

 remove trustee Michelle Chow from this civil action. With the bankruptcy estate no longer having

 an interest in this action, the action now falls to Plaintiff with respect to whether and how he’d like

 to proceed with his asserted federal claims. Accordingly, within 30 days of receipt of this Order,

 Plaintiff shall file a notice with the Court providing a status update on this action as to what federal

 claims remain, whether he would like to proceed with those claims such that this case should be

 reopened, or whether this action can be dismissed. Further, given the procedural history in this

 case, Plaintiff shall also indicate, if he is choosing to pursue these asserted claims, whether he


                                                    1
Case 6:17-cv-00533-JDK-JDL Document 39 Filed 10/02/20 Page 2 of 2 PageID #: 387




 desires to continue to be represented by counsel James Mosser and Nicholas Mosser, whether he

 has retained new counsel he wishes to represent him, or whether he desires to proceed pro se.

 Failure to comply with this Order may result in dismissal of this action without further notice. The

 Clerk shall send a copy of this Order to:

                                             Jerry Laza
                                        1101 W. Oak Street
                                       Palestine, Texas 75801




             So ORDERED and SIGNED this 2nd day of October, 2020.




                                                  2
